Filed 7/19/22 Black v. High Desert Medical Group CA2/4
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 DAVID BLACK,                                                         B300957

           Plaintiff and Appellant,                                   (Los Angeles County
                                                                      Super. Ct. No. BC656902)
           v.

 HIGH DESERT MEDICAL GROUP
 et al.,

           Defendants and Respondents.


         APPEAL from a judgment of the Los Angeles Superior Court, John
Doyle, Judge. Affirmed.
         David E. Black, in pro. per., for Plaintiff and Appellant.
         Bonne, Bridges, Mueller, O’Keefe & Nichols and Mitzie Dobson; Cole
Pedroza, Kenneth R. Pedroza, Matthew S. Levinson and Nayri Jilizian for
Defendants and Respondents High Desert Medical Group, Charles M. Lim,
M.D., Marvin Ginsburg, M.D., Kourosh Golestany, M.D., Dennis Latuno,
M.D. and Davy Figueroa, M.D.
         Bowman and Brooke and Michael J. Hurvitz for Defendants and
Respondents Livanta, LLC and Steven Stein, M.D.
      Lewis Brisbois Bisgaard & Smith and Judith M. Tishkoff for Defendant
and Respondent Lancaster Hospital Corporation dba Palmdale Regional
Medical Center.


      Plaintiff David E. Black, in pro. per., initiated a lawsuit against his
wife’s healthcare providers as a result of her death in January 2016. As
relevant here, the trial court sustained defendants Livanta, LLC and Dr.
Steven Stein’s demurrer to plaintiff’s first amended complaint without leave
to amend. The court subsequently sustained the demurrers of defendants
High Desert Medical Group, its physicians, and Lancaster Hospital
Corporation to plaintiff’s second amended complaint without leave to amend
as to two causes of action and with leave to amend as to one cause of action.
When plaintiff failed to file a third amended complaint, the trial court
granted the remaining defendants’ motions to dismiss (Code Civ. Proc., § 581,
subd. (f)(2)) and denied plaintiff’s motion for relief from dismissal (Code Civ.
Proc., § 473).
      Although it is not entirely clear from his notice of appeal, plaintiff
potentially appeals from (1) the judgment of dismissal entered in favor of
High Desert Medical Group, its physicians, and Lancaster Hospital
Corporation, (2) the order sustaining their demurrers to the second amended
complaint, and (3) the order sustaining Livanta, LLC and Dr. Stein’s
demurrer to the first amended complaint. On appeal, the gravamen of
plaintiff’s argument is that the trial court abused its discretion in dismissing
all the defendants. However, we lack jurisdiction over the court’s order
sustaining Livanta, LLC and Dr. Stein’s demurrer, as explained below.
Because plaintiff fails to affirmatively demonstrate error as to the other
defendants, we affirm.



                                        2
             FACTUAL AND PROCEDURAL BACKGROUND
      On April 7, 2017, plaintiff filed a complaint for wrongful death, in pro.
per., against defendants High Desert Medical Group, Palmdale Regional
Medical Center, Charles M. Lim, M.D., Marvin Ginsburg, M.D., Kourosh
Golestany, M.D., Denis Latuno, M.D., and Does 1-100. On November 14,
2017, plaintiff amended the complaint to substitute defendants United
Healthcare Insurance Company (UHIC), Steven H. Stein, M.D., Livanta,
LLC, and Davy Figueroa, M.D. for Does 1 through 4.
      On May 10, 2018, the trial court sustained UHIC’s demurrer to the
amended complaint with leave to amend. The court allowed plaintiff to
assert different claims.
      On May 30, 2018, plaintiff filed a first amended complaint alleging a
single cause of action for “bad faith” (breach of the implied covenant of good
faith and fair dealing). On August 23, 2018, the trial court sustained the
demurrers of High Desert Medical Group and its physicians (Drs. Lim,
Ginsburg, Golestany, Latuno, and Figueroa), Lancaster Hospital Corporation,
and UHIC, with leave to amend. The court sustained Livanta, LLC and Dr.
Stein’s demurrer without leave to amend.
      On September 10, 2018, plaintiff filed a second amended complaint
alleging wrongful death, loss of consortium, and breach of implied covenant of
good faith and fair dealing. On January 16, 2019, the trial court sustained
UHIC’s demurrer without leave to amend. The court sustained the
demurrers of High Desert Medical Group, its physicians, and Lancaster
Hospital Corporation as to the first and second causes of action without leave
to amend. However, the court sustained their demurrers as to the third
cause of action with 30 days leave to amend. Therefore, an amended
pleading was due on or before February 15, 2019. The court limited plaintiff



                                       3
to amending his claims for breach of the implied covenant of good faith and
fair dealing and/or breach of contract. The court also noted that “[t]his is
definitively Plaintiff’s final opportunity to amend.”
      On March 21, 2019, the trial court entered a judgment of dismissal in
favor of UHIC. Notice of entry of the judgment was filed that day.
      When plaintiff failed to file a third amended complaint, Lancaster
Hospital Corporation, High Desert Medical Group and its physicians filed
motions to dismiss. (Code Civ. Proc., § 581, subd. (f)(2).) On April 3, 2019,
the trial court issued a tentative ruling granting the motions to dismiss the
action for failure to file a third amended complaint. After the matter was
argued, the court continued the hearing to June 11, 2019, and set plaintiff’s
motion for relief (Code Civ. Proc., § 473) to be heard on that date.
      On June 11, 2019, the trial court granted the motions to dismiss and
denied the motion for relief. On July 11, 2019, the court entered judgments
of dismissal in favor of the Lancaster Hospital Corporation and High Desert
Medical Group and its physicians. Notices of entry of the judgments were
filed on July 23, 2019.
      On September 20, 2019, plaintiff filed a notice of appeal from the
“judgment or order” entered on July 23, 2019.


                                 DISCUSSION
      Plaintiffs contends the trial court abused its discretion in dismissing all
named defendants from the action.1 We disagree.




1     This court granted UHIC’s motion to dismiss the appeal on December
30, 2020, and remittitur was issued as to UHIC on March 4, 2021. Therefore,
UHIC is not a party to this appeal.



                                        4
   A. Livanta LLC and Dr. Stein
      Plaintiff appears to challenge the trial court’s August 23, 2018 ruling
sustaining Livanta, LLC and Dr. Stein’s demurrer to the first amended
complaint without leave to amend. This order is not reviewable however,
because no appeal was taken from it.
      “‘If a judgment or order is appealable, an aggrieved party must file a
timely appeal or forever lose the opportunity to obtain appellate review.’
[Citations.]” (Norman I. Krug Real Estate Investments, Inc. v. Praszker
(1990) 220 Cal.App.3d 35, 46.) “Our jurisdiction on appeal is limited in scope
to the notice of appeal and the judgment or order appealed from.” (Polster,
Inc. v. Swing (1985) 164 Cal.App.3d 427, 436.) According to the notice of
appeal, plaintiff challenges the judgment or order entered July 23, 2019. No
judgment or order was entered on that day. Rather, July 23, 2019 was the
date of the notices of entry of the July 11, 2019 judgments of dismissal.
Those judgments were entered only in favor of High Desert Medical Group,
its physicians, and Lancaster Hospital Corporation following the court’s June
11, 2019 order granting their motions to dismiss for plaintiff’s failure to file a
third amended complaint and denying plaintiff’s motion for relief. There is
no mention of Livanta, LLC or Dr. Stein in those judgments.
      Aside from the July 11, 2019 judgments, the notice of appeal does not
identify any judgment (or notice of judgment) that refers or relates to the
court’s order sustaining Livanta, LLC and Dr. Stein’s demurrer. Moreover,
the record on appeal does not include such a judgment. Therefore, we lack
jurisdiction to review the trial court’s August 23, 2018 ruling. (Silverbrand v.
County of Los Angeles (2009) 46 Cal.4th 106, 113.)
      In their brief, Livanta, LLC and Dr. Stein state that the trial court
entered a judgment of dismissal in their favor after plaintiff filed the notice of



                                        5
appeal. On our own motion, we take judicial notice of the trial court’s docket
in this matter (Evid. Code, § 452, subd. (d)(1)) and note that such a judgment
was entered on August 31, 2020.
      An order sustaining a demurrer without leave to amend is only
appealable “‘after entry of a dismissal on such an order.’” (Thompson v. Ioane
(2017) 11 Cal.App.5th 1180, 1189.) We recognize that a “notice of appeal
must be liberally construed.” (Cal. Rules of Court, rule 8.100(a)(2).)
However, there is no construction under which a notice of appeal of July 11,
2019 judgments of dismissal for defendants after an order granting
defendants’ motions to dismiss and denying plaintiff’s motion for relief on
June 11, 2019 can be construed as a notice of appeal of an August 31, 2020
judgment of dismissal following an order sustaining a demurrer of different
defendants on August 23, 2018. (Bosetti v. United States Life Ins. Co. in City
of New York (2009) 175 Cal.App.4th 1208, 1224–1225.) Thus, we lack
jurisdiction to review the trial court’s August 23, 2018 order. Furthermore, a
notice of appeal from the August 31, 2020 judgment of dismissal would now
be untimely. (See Cal. Rules of Court, rule 8.104(a)(1).)


   B. Lancaster Hospital Corporation, High Desert Medical Group and its
      Physicians

   Although plaintiff contends the trial court erred in dismissing all the
defendants, the legal basis for this assertion is not entirely clear. We
conclude that plaintiff has forfeited any claim of error.
      A self-represented litigant is not entitled to “special treatment” (Stebley
v. Litton Loan Servicing, LLP (2011) 202 Cal.App.4th 522, 524) and is held to
the same standards as a party represented by counsel (Nwosu v. Uba (2004)
122 Cal.App.4th 1229, 1246–1247). On appeal, a trial court’s order or



                                        6
judgment is presumed correct. (Singman v. IMDB.com, Inc. (2021) 72
Cal.App.5th 1150, 1151.) “‘All intendments and presumptions are indulged to
support it on matters as to which the record is silent, and error must be
affirmatively shown.’” (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.)
It is the appellant’s burden to show prejudice from any error. (Century
Surety Co. v. Polisso (2006) 139 Cal.App.4th 922, 963.)
      An appellant also has the burden “to support claims of error with
meaningful argument and citation to authority. [Citations.] When legal
argument with citation to authority is not furnished on a particular point, we
may treat the point as forfeited and pass it without consideration.
[Citations.] In addition, citing cases without any discussion of their
application to the present case results in forfeiture. [Citations.] We are not
required to examine undeveloped claims or to supply arguments for the
litigants.” (Allen v. City of Sacramento (2015) 234 Cal.App.4th 41, 52; see
Keyes v. Bowen (2010) 189 Cal.App.4th 647, 655–656; see also Berger v.
California Ins. Guarantee Assn. (2005) 128 Cal.App.4th 989, 1007.)
      Plaintiff has not met his burden on appeal. Plaintiff fails to reasonably
assist the court in our understanding of the facts or analysis of the issue he
raises in this appeal. His 63-page opening brief consists almost entirely of a
nonsequential statement of facts and procedural history. He makes no cogent
argument, with citation to legal authority and application of the facts, to
support his contention that the trial court abused its discretion in granting
defendants’ motions to dismiss and denying his motion for relief from
dismissal. He similarly fails to set forth any cogent argument that he alleged
sufficient facts in his second amended complaint to state any cause of action.
Plaintiff has therefore forfeited these arguments on appeal. (See Foxen v.
Carpenter (2016) 6 Cal.App.5th 284, 295 [failure to raise any argument



                                       7
concerning a claim of error on appeal in the opening brief forfeits the
argument].)2


                                DISPOSITION
      The judgment is affirmed. Each side shall bear its own costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           WILLHITE, Acting P. J.

      We concur:




      COLLINS, J.




      CURREY, J.




2      The opening brief also is not in compliance with the California Rules of
Court governing the content and format of briefs on appeal. It does not have
headings or arguments or citations to authority, as required by rule
8.204(a)(1)(B). It does not “[s]tate the nature of the action, the relief sought
in the trial court, and the judgment or order appealed from,” as required by
rule 8.204(a)(2)(A). It does not “[p]rovide a summary of the significant facts,”
as required by rule 8.204(a)(2)(C). The record includes a clerk’s transcript
that is almost 5,000 pages long.

                                       8